Dismissed and Memorandum Opinion filed March 9, 2006











Dismissed and Memorandum Opinion filed March 9, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00815-CV
____________
 
IN THE INTEREST OF L.C.T., A CHILD
 
 

 
On Appeal from the 314th District
Court
Harris County, Texas
Trial Court Cause No.
04-00220J
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed January 18,
2005.  The notice of appeal was filed on
February 17, 2005.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  




On August 22, 2005, notification was transmitted to all
parties of the Court's intent to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid or made arrangements to pay for the
record and provided this court with proof of payment.  See Tex.
R. App. P. 37.3(b).  Because we
were unable to determine whether appellant was indigent, we issued an order on September
29, 2005, abating the appeal and directing the trial court to hold a hearing to
determine whether appellant wished to continue the appeal or if she was
indigent.  The trial court held a hearing
on October 27, 2005.  Appellant did not
appear at the hearing.  Counsel for the
State asserted that they had given appellant notice of the hearing by sending
notice to the last known address of appellant. 
Counsel for the State also noted that appellant did not serve her notice
of appeal on the State or on the trial judge. 
Based on these assertions and appellant=s absence, the trial court found that
appellant does not desire to go forward with her appeal.
On November 1, 2005, the State filed a motion to reinstate
the appeal and dismiss, noting that the trial court had held a hearing and made
findings and recommendations.  However,
the trial court=s hearing record was not filed in this court until January
27, 2006, and the supplemental clerk=s record, filed on February 22, 2006,
contained no findings and conclusions. 
The trial court orally ruled in the hearing that he found appellant did
not wish to go forward with her appeal.  
In the State=s motion, counsel notes that she spoke with appellant after
the hearing, confirmed that appellant had notice of the hearing, that she no
longer wished to continue the appeal, and that she did not oppose the motion
requesting dismissal.  Appellant has
filed no response to the State=s motion.
Accordingly, we grant the State=s motion and dismiss the appeal.
 
PER CURIAM
 
Judgment rendered
and Memorandum Opinion filed March 9, 2005.
Panel consists of
Justices Anderson, Edelman, and Frost.
Do Not Publish C Tex. R. App. P. 47.2(b).